In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-13-00249-CR


                          LUIS MIGUEL GUIDO, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                   Swisher County, Texas
              Trial Court No. B4295-09-11, Honorable Edward Lee Self, Presiding

                                       May 29, 2014

                             MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Luis Miguel Guido appeals the trial court’s judgment adjudicating him

guilty of the felony offense of tampering with or fabricating physical evidence, 1 and the

resulting sentence of ten years’ confinement in prison and fine of $3,000. Appellant’s

court-appointed appellate attorney has filed a motion to withdraw from the




      1
          TEX. PENAL CODE ANN. § 37.09 (West Supp. 2013).
representation supported by an Anders2 brief. Agreeing with counsel that the record

does not support an arguable ground for appeal, we grant the motion to withdraw and

affirm the judgment of the trial court.


        Pursuant to a 2010 plea bargain agreement appellant plead guilty to tampering

with physical evidence.      The trial court deferred adjudication of guilt and placed

appellant under an order of community supervision. Among other things, the order

required appellant report to the community supervision officer, pay specified fees, and

complete community service hours.


        During 2011, the State moved to adjudicate appellant’s guilt and revoke his

community supervision. At the hearing the trial court found appellant violated the terms

of his community supervision by failing to report, failing to pay the community

supervision fee, and failing to perform community service. It modified the terms of

appellant’s community supervision order by extending the term or community

supervision, assessing a fine, adding hours of community service, and adding attorney’s

fees.


        In 2013, the State sought adjudication of guilt and revocation of community

supervision. The violations alleged by the State were again failure to report, failure to

pay fees, and failure to perform the requisite amount of community service. Appellant

plead true to the State’s allegations. The only witness at the hearing was appellant’s

community supervision officer. She gave testimony supporting each of the violations

alleged. Following presentation of the evidence, the trial court adjudicated appellant

        2
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
also In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

                                            2
guilty of the charged offense, revoked his community supervision, and sentenced him

as noted.


         In the Anders brief, appellant’s counsel states “there are no arguable grounds for

appeal remaining from the Appellant’s plea of guilty followed by the Motion to Revoke.”

The brief discusses the procedural history of the case and the proceedings in

connection with the motion to adjudicate guilt. Counsel discusses the applicable law

and sets forth the reasons he concludes there is no ground on which to base an appeal.

Counsel has certified that a copy of his motion to withdraw and Anders brief were

served on appellant. Counsel further indicates he provided appellant a copy of the

record and notified him of the right to file a pro se response. Johnson v. State, 885
S.W.2d 641, 645 (Tex. App.—Waco 1994, pet. refused).            By letter, this Court also

notified appellant of the opportunity to file a response to counsel’s motion to withdraw

and Anders brief. Appellant did not file a response.


         In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

Court determines the appeal has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).


         In his brief, counsel discusses several potential issues but concludes none will

support an appeal. We have independently reviewed the record to determine whether

any arguable grounds support an appeal from the adjudication, revocation, and



                                              3
sentence. We find no arguably meritorious ground for appellate review. We therefore

grant counsel’s motion to withdraw3 and affirm the judgment of the trial court.




                                                 James T. Campbell
                                                     Justice


Do not publish.




       3
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. TEX. R. APP. P. 48.4.


                                             4